Title: To Alexander Hamilton from Otho H. Williams, 29 December [1790]
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore 29th. December [1790]
Sir.
The Brigantine Hope, No. 52, was registered in this district on the eleventh day of October last, at the instance of Mr. Stephen Zacharie the Owner. The Vessel was purchased for him at a foreign Port, where the laws of Congress was not sufficiently attended to and the form prescibed by the eleventh section of the law for Registering & clearing of Vessels &c was not observed. The Master appeared, produced the Original Certificate of Registry, corroborated the evidence of the transfer, and Mr. Zacharie proved his property, upon which a new certificate of Registry was granted. But, as the form of transfer prescribed by Law could not be complied with, I consider the vessel not “entitled to any of the benefits, or advantages, of a Ship, or Vessel, of the United States.” The Certificate of Registry does not bear any mark of this defect in the Article of transfer, and I make this communication that the Officers of the other districts may be informed of the circumstance.
It may not be improper for me to observe that the law for Registering and Clearing of Vessels &c. Does not provide what evidence of a transfer shall be sufficient to justify a Collector to grant a new Certificate of Registry, or a Licence. But “the Person, or Persons, claiming property in any such Ship, or Vessel,” may obtain such Certificate, or Licence, upon Oath, or affirmation. As the nature of contracts admits of so much ambiguity as that two men may possibly be conscious of having each a distinct and entire property in the same thing, The admitting of an Oath to ascertain the Proprietary of vessels, especially after Papers have been granted, appears to me to be peculiar to that sort of Property, and liable to much abuse.
I am, Sir, Your Most Obedient   Humble Servant
O.H. Williams Collr.
A Hamilton Esqr. Sec of Treasury
